COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
SANDRA and JOSEPH VIBBERT,                      )
                                                                              )              
No.  08-05-00167-CV
Appellants,                         )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )            
County Court at Law #7
WELLS FARGO TEXAS, N.A.
d/b/a WELLS     )
FARGO BANK and PAR, INC.,                          )           
of El Paso County, Texas
                                                                              )
Appellees.                          )                 
(TC# 2003-1929)
                                                                              )
 
 
O
P I N I O N
 
Pending before the
Court is the parties agreed motion to dismiss the appeal against Appellee Wells
Fargo Texas, N.A. d/b/a Wells Fargo Bank (AWells
Fargo@) only
and to dismiss Appellee Wells Fargo only from the appeal.  See Tex.R.App.P.
42.1(a)(2).
The parties have
complied with the requirements of Rule 42.1(a)(2).  The parties represent to the Court that they
have agreed to dismiss Appellee Wells Fargo only, which encompasses the issues
presented against Wells Fargo in this appeal. 
The parties did not agree that they have settled their claims against
Appellee Par Inc. and thus their claims against Appellee Par Inc. remain
pending in this appeal.  The parties
request that the claims against Appellee Wells Fargo only be dismissed from the
appeal and that Appellee Wells Fargo only be dismissed from the appeal.




We have considered
this cause on the motion and conclude that the motion should be granted.  Therefore, we dismiss the Appellants= claims against Appellee Wells Fargo ONLY
and Appellee Wells Fargo ONLY is dismissed from the appeal.  The other parties and claims remain pending
in this appeal.
 
October
13, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.